Title: From Thomas Jefferson to John Dickinson, 9 August 1803
From: Jefferson, Thomas
To: Dickinson, John


          
            
              Dear Sir
            
            Monticello Aug. 9. 1803.
          
          Your friendly favor of the 1st. inst. is recieved with that welcome which always accompanies the approbation of the wise & good. the acquisition of New Orleans would of itself have been a great thing, as it would have ensured to our Western brethren the means of exporting their produce: but that of Louisiana is inappreciable, because, giving us the sole dominion of the Missisipi, it excludes those bickerings with foreign powers, which we know of a certainty would have put us at war with France immediately: and it secures to us the course of a peaceable nation. 
          The unquestioned bounds of Louisiana are the Iberville & Missisipi on the East, the Mexicana, or the high lands East of it, on the West; then from the head of the Mexicana gaining the high lands which include the waters of the Missisipi, and following those highlands round the head springs of the western waters of the Missisipi to it’s source where we join the English, or perhaps to the lake of the Woods. this may be considered as a triangle, one leg of which is of the length of the Missouri, the other of the Missisipi, and the hypothenuse running from the source of the Missouri to the Mouth of Missisipi. I should be averse to exchanging any part of this for the Floridas, because it would let Spain into the Missipi on the principle of natural right we have always urged & are now urging to her, that a nation inhabiting the upper part of a stream has a right of innocent passage down that stream to the ocean; and because the Floridas will fall to us peaceably the first war Spain is engaged in. we have some pretensions to extend the Western boundary of Louisiana to the Rio Norte, or Bravo; and still stronger the Eastern boundary to the Rio perdido, between the rivers Mobile & Pensacola. these last are so strong that France had not relinquished them & our negociators expressly declared we should claim them. by properly availing ourselves of these, with offers of a price, & our peace, we shall get the Floridas in good time and in the mean while we shall enter on the exercise of the right of passing down all the rivers which, rising in our territory, run thro’ the Floridas. Spain will not oppose it by force.   There is a difficulty in this acquisition which presents a handle to the malcontents among us, tho’ they have not yet discovered it. our confederation is certainly confined to the limits established by the revolution. the general government has no powers but such as the constitution has given it; and it has not given it a power of holding foreign territory, & still less of incorporating it into the Union. an amendment of the constitution seems necessary for this. in the mean time we must ratify & pay our money, as we have treated, for a thing beyond the constitution, and rely on the nation to sanction an act done for it’s great good, without it’s previous authority. with respect to the disposal of the country, we must take the island of New Orleans and West side of the river as high up as Point coupée, containing nearly the whole inhabitants, say about 50,000, and erect it into a state, or annex it to the Missisipi territory; and shut up all the rest from settlement for a long time to come, endeavoring to exchange some of the country there unoccupied by Indians, for the lands held by the Indians on this side the Missisipi, who will be glad to cede us their country here for an equivalent there: and we may sell out their lands here & pay the whole debt contracted before it becomes due. the impost which will be paid by the inhabitants ceded will pay half the interest of the price we give: so that we really add only half the price to our debt.   I have indulged myself in these details, because, the subject being new, it is advantageous to interchange ideas on it, and to get our notions all corrected before we are obliged to act on them. in this view I recieve & shall recieve with pleasure any thing which may occur to you. Accept my affectionate salutations & assurances of my constant & great esteem & respect.
          
            
              Th: Jefferson
            
          
        